1
2
3
4
5
6
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                   ) Case No. 2:19-CR-155 KJM
12                                               )
                       Plaintiff,                )
13                                               )
     vs.                                         ) RELEASE ORDER
14                                               )
     JASON BROADBENT,                            )
15                                               )
                      Defendant.                 )
16                                               )
                                                 )
17
18          IT IS HEREBY ORDERED, having reviewed and considered the Defendant’s unopposed
19   request, that defendant JASON RAYSEAN BROADBENT shall be returned to the custody of
20   the California Department of Corrections and Rehabilitation (“CDCR”) until such time as (1)
21   this Court orders his return to federal custody for proceedings in this case or (2) CDCR
22   determines that he is to be paroled or otherwise released from state custody, whichever is earlier.
23   If the defendant is to be paroled or otherwise released from state custody, the United States
24   Marshal shall return the defendant to federal custody pursuant to the Court’s October 10, 2019
25   Order of Detention Pending Trial (ECF No. 8).
26   DATED: January 30, 2020.
27
28

                                                     -1-
